       Case 2:19-cv-14787-SSV-JCW Document 15 Filed 05/12/20 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    SHAWNDRIKA LAWRENCE                                       CIVIL ACTION

    VERSUS                                                     NO. 19-14787

    SOUTHEAST LOUISIANA LEGAL                               SECTION “R” (2)
    SERVICES



                           ORDER AND REASONS


       The Court has received a motion to dismiss from defendant Southeast

Louisiana Legal Services Corporation.1        Plaintiff has not opposed the

motion. 2 Because the Court does not have jurisdiction over plaintiff’s claims,

the Court grants the motion.



I.     LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s

subject matter jurisdiction. “A case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional

power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v.


1      R. Doc. 10.
2      See, e.g., R. Doc. 13 at 1 n.1.
     Case 2:19-cv-14787-SSV-JCW Document 15 Filed 05/12/20 Page 2 of 4



Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)).

Because a 12(b)(1) motion is jurisdictional, a court considers such a motion

“before addressing any attack on the merits,” see In re FEMA Trailer

Formaldehyde Prod. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012), in order to “prevent[] a court without jurisdiction from

prematurely dismissing a case with prejudice,” id. at 286-87 (quoting

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)). Nevertheless,

a court uses “the same standard” when analyzing a Rule 12(b)(1) motion as

it would a Rule 12(b)(6) motion. See Dooley v. Principi, 250 F. App’x 114,

115-16 (5th Cir. 2007) (per curiam).

     In assessing a challenge to its subject matter jurisdiction, a court “may

dismiss . . . on any one of three different bases: (1) the complaint alone;

(2) the complaint supplemented by undisputed facts in the record; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of

disputed facts.” Clark v. Tarrant Cty., 798 F.2d 736, 741 (5th Cir. 1986)

(citing Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).

Furthermore, plaintiff has the burden of demonstrating that subject matter

jurisdiction exists. See Celestine v. TransWood, Inc., 467 F. App’x 317, 318

(5th Cir. 2012) (per curiam) (citing Ramming, 281 F.3d at 161).




                                       2
      Case 2:19-cv-14787-SSV-JCW Document 15 Filed 05/12/20 Page 3 of 4



II.   DISCUSSION

      Plaintiff sues SLLS on the grounds that it mishandled her legal

representation in a lawsuit initiated against Center Properties L.L.C., 3 in a

“mold related housing issue.” 4 The Court dismisses this suit for lack of

subject matter jurisdiction, because the parties are not diverse under Section

1332 and because plaintiff’s claims do not arise “under the Constitution,

laws, or treaties of the United States.” 28 U.S.C. § 1331.

      For diversity jurisdiction to exist here, the parties would have to be

“citizens of different States.” See 28 U.S.C. § 1332(a)(1); see also Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978) (“[D]iversity

jurisdiction does not exist unless each defendant is a citizen of a different

State from each plaintiff.” (emphasis removed)). But plaintiff and defendant

are both citizens of Louisiana. Specifically, plaintiff states that she is “a

resident of Orleans Parish, residing at 1641 Arts. St. New Orleans, Louisiana

70117,” 5 and that defendant is a “nonprofit organization registered in the

State of Louisiana” with “domicile address . . . 1340 Poydras St. Suite 600




3     See, e.g., R. Doc. 1 at 4 ¶ 17, 9 ¶ 37.
4     See id. at 1 ¶ 4.
5     See id. at 1 ¶ 2.
                                          3
     Case 2:19-cv-14787-SSV-JCW Document 15 Filed 05/12/20 Page 4 of 4



New Orleans, Louisiana 70112.” 6 Consequently, diversity jurisdiction does

not exist.

      Similarly, the complaint includes only state law claims for negligence

and breach of contract, 7 thus depriving the Court of jurisdiction under

Section 1331. See 28 U.S.C. § 1331.



III. CONCLUSION

      For the foregoing reasons, the Court GRANTS defendant’s motion and

DISMISSES plaintiff’s claims WITHOUT PREJUDICE.




             New Orleans, Louisiana, this _____
                                           12th day of May, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




6     See id. at 1 ¶ 3.
7     See R. Doc. 1 at 9-10 ¶¶ 40-41.
                                        4
